Title: From Thomas Boylston Adams to Ebenezer Francis Thayer, 28 September 1812
From: Adams, Thomas Boylston
To: Thayer, Ebenezer Francis



Dear Sir.
Quincy September 28th 1812.

Your friendly note of this day is not unexpected. I am ready to meet my antagonist, on my own element. But as a brave General is always magnanimous, in the hour of victory, I will cheerfully display the heroism, which this occasion demands. Mr Lemuel Hall, who has after, suit brought paid to my Attorney, four or five Dollars more than he was under a necessity of paying, by reason of Costs &ca: is justly entitled to a demand against me, for a quantity of beef supplied in my family. The charge from the commencement and delivery according to dates, I will pay, with interest; but I acknowledge no other charge against me on his part—Should no other item be included in the Bill delivered, Captain Thayer is authorised to discharge it otherwise I shall be willing to pay something for my own tation.
Truly your Obedt Servt
Thomas B Adams
PS. The Costs of collection to be included in Mr Hall’s bill if settled, that is, I will allow them. The bill for Beef left with Mr Greenleaf did not, if I remember right, amount to Five Dollars.

